IN THE SUPREME COURT OF NORTH CAROLINA

                                        2022-NCSC-107

                                        No. 457PA19-2

                                    Filed 4 November 2022

     SHARELL FARMER

                   v.
     TROY UNIVERSITY, PAMELA GAINEY, and KAREN TILLERY




           On discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous decision

     of the Court of Appeals, 276 N.C. App. 53, 2021-NCCOA-36 affirming an order

     entered on 1 July 2019 by Judge Andrew T. Heath in Superior Court, Cumberland

     County. Heard in the Supreme Court on 30 August 2022.



           Kennedy, Kennedy, Kennedy and Kennedy, LLP, by Harvey L. Kennedy and
           Harold L. Kennedy III, for plaintiff-appellant.

           Ford & Harrison, LLP, by Benjamin P. Fryer, for defendant-appellees.


           EARLS, Justice.


¶1         Troy University is an accredited, four-year state university with multiple

     physical campuses in Alabama that opened an office in Fayetteville, North Carolina,

     specifically to recruit military students for its on-line programs. When a former North

     Carolina employee filed suit against Troy University alleging various state tort

     claims arising out of his employment in Fayetteville and his termination, the
                                    FARMER V. TROY UNIV.

                                            2022-NCSC-107

                                          Opinion of the Court



     University asserted that sovereign immunity barred his claims. Reading two 2019

     United States Supreme Court decisions together and consistent with earlier

     analogous precedent, we conclude that Troy University’s actions in registering as a

     non-profit corporation in North Carolina and engaging in business here subject to the

     sue and be sued clause of the North Carolina Nonprofit Corporation Act, N.C.G.S.

     §55A-3-02(a)(1) (2021), constituted an explicit waiver of its sovereign immunity. See

     Franchise Tax Bd. of California v. Hyatt, 139 S. Ct. 1485 (2019); Thacker v. Tenn.

     Valley Auth., 139 S. Ct 1435 (2019); see also Georgia v. City of Chattanooga, 264 U.S.

     472 (1924).

                                     I.      Background

¶2          Troy University, a state institution, has its primary campus in Troy, Alabama.

     Although Troy University does not have a campus in North Carolina, it registered

     with the North Carolina Secretary of State as a nonprofit corporation on 25

     September 2006 and leased an office building in Fayetteville, North Carolina, near

     Fort Bragg, where it conducted its business. Mr. Farmer was hired by Troy University

     in May 2014 as a recruiter and worked there until 9 September 2015. As part of his

     employment, Mr. Farmer recruited military personnel from Fort Bragg to take on-

     line educational courses that originated from Troy University’s main campus in Troy,

     Alabama. Throughout his employment, he was the top recruiter in the southeastern

     region of the United States.
                                   FARMER V. TROY UNIV.

                                        2022-NCSC-107

                                      Opinion of the Court



¶3         Mr. Farmer claims that while employed at Troy University, he was subjected

     to frequent and ongoing sexual harassment by Pamela Gainey and Karen Tillery,

     both of whom also worked at the Troy University office in Fayetteville, North

     Carolina. This harassment included unwanted touching, and making false

     statements to third parties about Mr. Farmer’s sexual relationships with married

     women and female students. Mr. Farmer further alleges he witnessed students being

     subjected to sexual harassment, such as one student who was “challenged” by Mses.

     Gainey and Tillery “to pull his pants down and show them his penis” and another

     male student whom they called a “faggot.”

¶4         Around May 2015, Mr. Farmer filed a complaint with both Troy University’s

     Human Resources Department and Troy University’s District Director about the

     sexual harassment he and other males had experienced. Although Mr. Farmer had

     given Troy University the names of several witnesses, Troy University did not

     interview any witnesses before deciding that Mr. Farmer’s complaint lacked merit.

¶5          Mr. Farmer further alleges that, following his May 2015 complaint, Ms.

     Gainey retaliated against him by increasing his work hours and making his working

     conditions unreasonably onerous. On 9 September 2015, Mr. Farmer was terminated

     from his job at Troy University. He was escorted from the building by two police

     officers, one with a hand on their gun, and the other with a hand on Mr. Farmer’s

     shoulder pushing him forward. He was also threatened with arrest if he ever set foot
                                     FARMER V. TROY UNIV.

                                          2022-NCSC-107

                                        Opinion of the Court



     on the property again. As a result of this treatment, and his termination from Troy

     University, Mr. Farmer became homeless, could not obtain another job, and suffered

     serious mental health consequences.

¶6         On 24 July 2018, Mr. Farmer filed this suit against Troy University and the

     individual defendants, Ms. Gainey, and Ms. Tillery. Mr. Farmer asserted claims

     against Troy University for (1) wrongful discharge from employment in violation of

     public policy, and (2) negligent retention or supervision of an employee, or both. He

     also asserted claims against all defendants for intentional infliction of mental and

     emotional distress and tortious interference with contractual rights. In the

     alternative, Mr. Farmer also advanced a claim against all defendants alleging a

     violation of his rights under the North Carolina Constitution, in the event that the

     trial court found his other claims were barred by sovereign immunity.

¶7         On 3 October 2018, all defendants (Troy University, Ms. Gainey, and Ms.

     Tillery) filed a motion to dismiss pursuant to Rule 12(b)(6) for failure to state a claim

     upon which relief can be granted, which the trial court denied. On 6 December 2018,

     all defendants filed an answer to Mr. Farmer’s complaint, generally denying the

     claims and asserting numerous defenses, including sovereign immunity. On 13 May

     2019, the Supreme Court of the United States issued its opinion in Franchise Tax

     Board of California v. Hyatt (Hyatt III), a five-to-four decision, and held that “States

     retain their sovereign immunity from private suits brought in the courts of other
                                      FARMER V. TROY UNIV.

                                          2022-NCSC-107

                                        Opinion of the Court



     States.” Hyatt III, 139 S. Ct. 1485, 1492 (2019). Before Hyatt III, the rule was that

     States were allowed, but not constitutionally required, to extend sovereign immunity

     to sister States as a matter of comity. See Nevada v. Hall, 440 U.S. 410, 425 (1979).

     Under that rule, Alabama could be sued in North Carolina by a private party if North

     Carolina chose not to acknowledge Alabama’s sovereign immunity. See id. at 426–27;

     see, e.g. Atl. Coast Conference v. Univ. of Md., 230 N.C. App. 429, 440 (2013) (declining

     to extend sovereign immunity as a matter of comity in a contract action, stating “it

     does not follow that because we decided to extend comity to the University of Virginia

     in Cox we must, ipso facto, extend sovereign immunity to all the educational

     institutions of our sister states irrespective of the attendant circumstances.”) (citing

     Cox v. Roach, 218 N.C. App. 311, 318 (2012)). Hyatt III established that in general,

     states are required to recognize the sovereign immunity of other states as a matter

     of Federal Constitutional law.

¶8         Two days after the decision in Hyatt III, Troy University filed another motion

     to dismiss on 15 May 2019 based on sovereign immunity, pursuant to Rules 12(b)(2)

     and 12(b)(6) of the North Carolina Rules of Civil Procedure, while individual

     defendants Gainey and Tillery simultaneously sought dismissal of all claims against

     them based on mootness in light of a stipulation filed on 25 April 2019 in which Mr.

     Farmer agreed not to seek damages against the individual defendants. On 24 May

     2019, defendants filed an amended motion to dismiss, or in the alternative, for
                                        FARMER V. TROY UNIV.

                                            2022-NCSC-107

                                          Opinion of the Court



     judgment on the pleadings on the same grounds. On 3 June 2019, Mr. Farmer filed

     his response. On 1 July 2019, the trial court entered an order granting the motion to

     dismiss as to all defendants, citing Hyatt III. Mr. Farmer appealed, but the Court of

     Appeals rejected Mr. Farmer’s arguments and affirmed the trial court’s order. Farmer

     v. Troy Univ., 276 N.C. App. 53, 2021-NCCOA-36, ¶52. Mr. Farmer filed a petition

     for discretionary review pursuant to N.C.G.S. §7A-31 and this Court granted review.

                                  II.    Sovereign Immunity

¶9          This Court reviews de novo a motion to dismiss made under Rule 12(b)(6) of

     the North Carolina Rules of Civil Procedure. E.g. Krawiec v. Manly, 370 N.C. 602,

     606 (2018) (stating standard of review for a 12(b)(6) motion). “[Q]uestions of law

     regarding the applicability of sovereign or governmental immunity” are also reviewed

     de novo. Est. of Long by and through Long v. Fowler, 378 N.C. 138, 2021-NCSC-81, ¶

     12 (quoting Wray v. City of Greensboro, 370 N.C. 41, 47 (2017)). Furthermore,

     sovereign immunity may be a defense under Rule 12(b)(2) of the North Carolina Rules

     of Civil Procedure.1 In this case, as noted above, the motion and the trial court’s order

     were made pursuant to both Rule 12(b)(2) and Rule 12(b)(6); however the questions



            1 “As was the case in Teachy v. Coble Dairies, Inc. we need not decide whether a motion
     to dismiss on the basis of sovereign immunity is properly designated as a Rule 12(b)(1) motion
     or a 12(b)(2) motion.” Est. of Long, ¶ 12 n.1; see Teachy v. Coble Dairies, Inc. 306 N.C. 324,
     328 (1982) (explaining this designation is crucial in North Carolina because denial of a Rule
     12(b)(2) motion is immediately appealable by statute but the denial of a 12(b)(1) motion is
     not.) In this case, the motion to dismiss was granted and neither Mr. Farmer’s appeal to the
     Court of Appeals nor this Court was an interlocutory appeal. Est. of Long, ¶12 n.1.
                                         FARMER V. TROY UNIV.

                                              2022-NCSC-107

                                            Opinion of the Court



       of whether there is personal jurisdiction over defendants and whether plaintiff has

       stated a claim for relief in this particular case both turn on the sole issue of sovereign

       immunity, and the standard of review is the same for both.2

¶ 10          The initial issue in this appeal is whether Mr. Farmer’s state tort claims

       against defendants are barred in North Carolina under the doctrine of sovereign

       immunity by virtue of Troy University’s status in Alabama as a public university.

       The Court of Appeals concluded that under Hyatt III, no suit may be maintained

       because “States retain their sovereign immunity from private suits brought in the

       courts of other States.” Farmer, ¶ 14 (quoting Hyatt III, 139 S. Ct. at 1492).

¶ 11          The doctrine of sovereign immunity, establishing that a sovereign cannot be

       sued without its consent, see Alden v. Maine, 527 U.S. 706, 715–16 (1999), was widely

       accepted in the states at the time the Constitution was drafted. Hyatt III, 139 S. Ct.

       at 1493–1495. As Alexander Hamilton explained in The Federalist No. 81, “It is

       inherent in the nature of sovereignty not to be amenable to the suit of an individual

       without its consent. . . and the exemption is. . . now enjoyed by the government of

       every State in the Union.” The Federalist No. 81, at 487 (Alexander Hamilton) (J. &

       A. McLean ed., 1788).



              2The trial court’s order does not distinguish any separate ground for dismissal of the
       individual defendants. Mr. Farmer’s appeal only raises the question of whether suit in North
       Carolina against Troy University is barred by sovereign immunity. Therefore, we have no
       occasion here to consider the extent to which another state’s sovereign immunity bars
       individual defendants’ liability for their intentional torts in North Carolina.
                                       FARMER V. TROY UNIV.

                                            2022-NCSC-107

                                          Opinion of the Court



¶ 12         Sovereign immunity is enshrined in Alabama’s Constitution, which declares

       that “the State of Alabama shall never be made a defendant in any court of law or

       equity.” Ex parte Davis, 930 So.2d 497, 500 (Ala. 2005) (quoting Ala. Const. art I, §

       14). “This immunity extends to [the State of Alabama’s] institutions of higher

       learning. Ala. State Univ. v. Danley, 212 So.3d 112, 122 (Ala. 2016) (quoting Taylor

       v. Troy State University, 437 So.2d 472, 474 (Ala.1983)). Moreover, Alabama “State

       officers and employees, in their official capacities and individually, [also are]

       absolutely immune from suit when the action is, in effect, one against the State.” Id.

       (quoting Philips v. Thomas, 555 So. 2d 81, 83 (Ala.1989)). This principle is familiar

       to North Carolina where our state institutions of higher learning are also deemed to

       be arms of the State protected by sovereign immunity except in certain

       circumstances. See Corum v. Univ. of N.C., 330 N.C. 761, 786 (1992) (finding that

       although the University of North Carolina could typically claim sovereign immunity,

       the plaintiff had a direct cause of action under the state constitution); Smith v. State,

       289 N.C. 303, 320 (1976) (holding that the State of North Carolina, including its

       agencies, consents to be sued for damages for breach of contract whenever it enters

       into a valid contract).

¶ 13         Before 2019, controlling United States Supreme Court precedent in Nevada v.

       Hall provided that States maintained their sovereign immunity from suit in other

       state courts as a matter of comity. 440 U.S. 410, 425 (1979). But in 2019, the United
                                       FARMER V. TROY UNIV.

                                           2022-NCSC-107

                                         Opinion of the Court



       States Supreme Court explicitly overturned its holding in Hall. See Hyatt III, 139 S.

       Ct. at 1490, 1492 (concluding that Nevada v. Hall is “contrary to our constitutional

       design”). In Hyatt III, the Court determined that States retained their sovereign

       immunity from private suits brought in the courts of other states regardless of comity.

       Id. at 1492. Put another way, the Hyatt III decision holds that the United States

       Constitution does not simply permit a State to grant its sister States immunity from

       suit but requires it. See id. at 1499 (Breyer, J., dissenting). Under Hyatt III and the

       United States Constitution, as a general matter, Troy University is entitled to

       sovereign immunity from suit without its consent in the state courts of every state in

       the country. See Hyatt III, 139 S. Ct. at 1490 (majority opinion).

                           III.   Waiver of Sovereign Immunity

¶ 14         Next, this Court must determine whether Troy University has explicitly

       waived its sovereign immunity from suit in North Carolina. As the Court of Appeals

       noted, any waiver of sovereign immunity must be explicit. See Sossamon v. Texas,

       563 U.S. 277, 284 (2011); Coll. Sav. Bank v. Fla. Prepaid Postsecondary Educ.

       Expense Bd., 527 U.S. 666, 682 (1999). Nonetheless, United States Supreme Court

       precedent does not support the Court of Appeals’ conclusion that a sue and be sued

       clause cannot constitute an explicit waiver of sovereign immunity. Specifically, we

       find that when Troy University registered as a nonprofit corporation here and

       engaged in business in North Carolina, it accepted the sue and be sued clause in the
                                         FARMER V. TROY UNIV.

                                             2022-NCSC-107

                                           Opinion of the Court



       North Carolina Nonprofit Corporation Act and thereby explicitly waived its sovereign

       immunity from suit in this state.

¶ 15          The North Carolina Nonprofit Corporation Act covers all nonprofit

       corporations in North Carolina. This act contains a sue and be sued clause.

       Specifically, the Act provides:

                          (a) Unless its articles of incorporation or this
                    Chapter provides otherwise, every corporation has
                    perpetual duration and succession in its corporate name
                    and has the same powers as an individual to do all things
                    necessary or convenient to carry out its affairs, including
                    without limitation, power:
                          (1) To sue and be sued, complain and defend in its
                          corporate name. . . .

       N.C.G.S. § 55A-3-02(a)(1) (emphasis added). It is crucial to our analysis that Hyatt

       III did not involve a sue and be sued clause. See generally Hyatt III, 139 S. Ct. 1485.

       Instead, Hyatt III involved an individual who misrepresented his residency as

       Nevada to avoid paying California more than ten million dollars in taxes. Id. at 1490–

       91. Suspecting Mr. Hyatt’s move to Nevada was a sham, the Franchise Tax Board of

       California conducted an audit, which involved sharing personal information with

       business contacts and interviews with Hyatt’s estranged family members. Id. Mr.

       Hyatt subsequently sued the Franchise Tax Board of California in Nevada state court

       for torts he alleged were committed during the audit. Id. at 1491. On these facts, the

       Court overruled Nevada v. Hall, 440 U.S. 410 (1979), and held that “States retain
                                        FARMER V. TROY UNIV.

                                             2022-NCSC-107

                                           Opinion of the Court



       their sovereign immunity from private suits brought in the courts of other States.”

       139 S. Ct. at 1492.

¶ 16          In contrast, in Thacker v. Tennessee Valley Authority, 139 S. Ct. 1435 (2019),

       the Supreme Court addressed a sue and be sued clause and its effect on sovereign

       immunity. In Thacker the sue and be sued clause at issue was embedded in the

       Tennessee Valley Authority Act of 1933, which states that, “the Tennessee Valley

       Authority . . . [m]ay sue or be sued in its corporate name.” 139 S. Ct. at 1438. There

       the Court determined the sue and be sued clause “serv[ed] to waive sovereign

       immunity otherwise belonging to an agency of the Federal Government.” Id. at 1440

       (citing Loeffler v. Frank, 486 U.S. 549, 554 (1988)). The Court further explained that

       “[s]ue and- be- sued- clauses . . . ‘should be liberally construed’ ” and opined that those

       words “ ‘in their usual and ordinary sense’. . . ‘embrace all civil process incident to the

       commencement or continuance of legal proceedings.’ ” Id. at 1441 (citing Fed. Hous.

       Admin. v. Burr, 309 U.S. 242, 245–246 (1940)). But a sue and be sued clause is not

       without limits, and the Court explained that although a sue and be sued clause allows

       suits to proceed against a public corporation’s commercial activity, just as these

       actions would proceed against a private company, suits challenging an entity’s

       governmental activity may be limited. Id. at 1443. In cases involving governmental

       activities in which a sue and be sued clause is present, immunity will only apply “if

       it is clearly shown that prohibiting the type of suit at issue is necessary to avoid grave
                                          FARMER V. TROY UNIV.

                                               2022-NCSC-107

                                             Opinion of the Court



       interference with a governmental function’s performance.” Id. (cleaned up). Thus,

       while Hyatt III, 139 S. Ct. at 1492, requires a State to acknowledge a sister State’s

       sovereign immunity, Thacker recognizes that a sue and be sued clause can act as a

       waiver of sovereign immunity when a state entity’s nongovernmental activity is being

       challenged. 139 S. Ct. at 1443.

¶ 17          The parties in this case disagree about how to characterize Troy University’s

       activities. While Troy University asserts its purpose in North Carolina was to

       continue the governmental function of higher education, Mr. Farmer argues Troy

       University’s activities were commercial in nature because they involved marketing

       and selling on-line educational programs.3 While providing students with an

       education may be a governmental activity for the Alabama Government in Alabama,

       here Troy University was engaged in the business of recruiting students for on-line

       education— recruitment that occurred in North Carolina for students who remained

       in North Carolina. The complaint clearly alleges that while in North Carolina, Troy

       University engaged in marketing and recruitment. Mr. Farmer’s job was to help Troy

       University carry out its commercial activities by recruiting military personnel in


              3  It is difficult to posit how, absent a cooperation agreement, memorandum of
       understanding, or joint venture with a North Carolina State agency, another State
       legitimately could engage in governmental functions within North Carolina. Likewise, if the
       conduct at issue is not in some fashion controlled by the citizens of North Carolina, the entity
       cannot rightly be engaged in a governmental activity because in this State, “all government
       of right originates from the people.” N.C. Const. art. I, § 2. Nevertheless, we do not need to
       resolve this issue because, for purposes of the motion to dismiss, Troy University’s activities
       are alleged to be business activities.
                                       FARMER V. TROY UNIV.

                                            2022-NCSC-107

                                          Opinion of the Court



       North Carolina to enroll in and pay for educational courses. Because Troy University

       engaged in commercial rather than governmental activity, the sue and be sued clause

       is to be liberally construed. See Thacker, 139 S. Ct. at 1441.

¶ 18          In doing so, this Court concludes that when Troy University chose to do

       business in North Carolina, while knowing it was subject to the North Carolina

       Nonprofit Corporation Act and able to take advantage of the Act’s sue and be sued

       clause, see N.C.G.S. § 55A-3-02, it explicitly waived its sovereign immunity.

       Sossamon, 563 U.S. at 284 (a waiver of sovereign immunity cannot be “implied” and

       must be “unequivocally expressed”).

¶ 19         Troy University argues that under this Court’s precedent in Guthrie v. North

       Carolina State Ports Authority, 307 N.C. 522 (1983), a sue and be sued clause “is not

       always construed as an express waiver of sovereign immunity and is not dispositive

       of the immunity defense when suit is brought against an agency of the State.” Id. at

       538. But this Court’s holding in Guthrie is not inconsistent with our ruling today.

       Simply because something is not “always . . . an express waiver of sovereign

       immunity” id., does not mean it can never be a waiver of the same. Furthermore,

       Guthrie is distinguishable from the case at bar because Guthrie involved the

       application of the North Carolina Tort Claims Act to a North Carolina agency, the

       North Carolina State Ports Authority, while the present case involves a sister state’s
                                         FARMER V. TROY UNIV.

                                              2022-NCSC-107

                                            Opinion of the Court



       entity registered as a nonprofit corporation in North Carolina to conduct business.

       See id. at 524.

¶ 20          We also find additional support for Troy University’s waiver of sovereign

       immunity in chapter 55A, article 15 of the North Carolina Nonprofit Corporation Act.

       Under this portion of the Act any foreign corporation operating in North Carolina

       must obtain a certificate of authority. N.C.G.S. § 55A-15-01 (2021). “A certificate of

       authority authorizes the foreign corporation to which it is issued to conduct affairs in

       [North Carolina] . . . ” Id. § 55A-15-05(a) (2021). Foreign corporations operating in

       North Carolina with a valid certificate of authority have “the same but no greater

       rights and [have] the same but no greater privileges as, and [are] subject to the same

       duties, restrictions, penalties, and liabilities now or later imposed on, a domestic

       corporation of like character.” Id. § 55A-15-05(b) (2021). Taking this provision

       together with the United States Supreme Court’s holding in Georgia v. City of

       Chattanooga, we find that when Troy University obtained a certificate of authority to

       operate in North Carolina, it waived any sovereign immunity it had and agreed to be

       treated like “a domestic corporation of like character.” 4 Id.; see Georgia v. City of

       Chattanooga, 264 U.S. 472 (1924).




              4Here a “domestic corporation of like character” is a private university established
       through the Secretary of State’s office, as a nonprofit corporation, which does not enjoy
       sovereign immunity. State universities are incorporated by state statute. See e.g., N.C.G.S. §
       116-3 (2021).
                                       FARMER V. TROY UNIV.

                                           2022-NCSC-107

                                         Opinion of the Court



¶ 21         In City of Chattanooga, the State of Georgia undertook construction of a

       railroad which ran from Atlanta to Chattanooga, Tennessee. 264 U.S. at 478. In

       furtherance of the project, Georgia purchased approximately eleven acres, which at

       the time were located in the outskirts of Chattanooga, to use as a railroad yard. Id.

       As the city grew, there was a demand for extending one of the principal city streets

       through Georgia’s railroad yard. Id. at 479. The City began legal proceedings to

       condemn the land and named the State of Georgia as a defendant. Georgia contended

       that it had never consented to be sued in Tennessee courts and that sovereign

       immunity applied. Id. The Court determined that by “acquir[ing] land in another

       State for the purpose of using it in a private capacity, Georgia [could] claim no

       sovereign immunity.” Id. at 479–480. Specifically, when Tennessee granted Georgia

       permission to acquire and use the land, and Georgia accepted the terms of the

       agreement, the State of Georgia consented to be made a party to condemnation

       proceedings. Id. at 480.

¶ 22         The same is true in this case. By requesting and receiving a certificate of

       authority to do business in North Carolina, renting a building here, and hiring local

       staff, Troy University, as an arm of the State of Alabama, consented to be treated like

       “a domestic corporation of like character,” and to be sued in North Carolina. Id. §

       55A-3-02(a)(1). N.C.G.S. § 55A-15-05.
                                        FARMER V. TROY UNIV.

                                            2022-NCSC-107

                                          Opinion of the Court



¶ 23            The Court of Appeals also relied on this Court’s precedent in Evans ex. rel.

       Horton v. Housing Authority of Raleigh, 359 N.C. 50 (2004), to support its conclusion

       that governmental immunity bars Mr. Farmer’s suit against Troy University,

       however, that case does not apply here because it involved a different immunity

       question. In Evans this Court examined whether a municipal corporation could be

       sued in state court and explained that “[t]he State’s sovereign immunity applies to

       both its governmental and proprietary functions, while the more limited

       governmental immunity covers only the acts of a municipality or a municipal

       corporation committed pursuant to its governmental functions.” 359 N.C. at 53 (citing

       Guthrie, 307 N.C. at 533). But here the question is to what degree does sovereign

       immunity apply to another State engaged in business in North Carolina. This case

       involves actions by a State other than North Carolina, while Evans involved the

       actions of a North Carolina municipal entity, the Housing Authority of the City of

       Raleigh. 359 N.C. at 51 (addressing the Housing Authority’s failure to repair a

       property). Therefore, Evans does not apply and does not foreclose the conclusion we

       reach here, namely, that Troy University has explicitly waived sovereign immunity

       by engaging in business as a nonprofit corporation registered to do business in this

       state.

¶ 24            Lastly, Mr. Farmer argued in the alternative that, when no other remedy

       exists, under the Tenth Amendment to the United States Constitution and article I,
                                       FARMER V. TROY UNIV.

                                             2022-NCSC-107

                                         Opinion of the Court



       section 2 of the North Carolina Constitution, the State has the sovereign right to

       protect its citizens from sexual harassment and the other torts alleged in his

       complaint. Because we hold that Troy University waived its sovereign immunity and

       Mr. Farmer can pursue his claims against defendants, there is no need for this Court

       to address plaintiff’s asserted violation under the North Carolina Constitution.

                                       IV.    Conclusion

¶ 25         While the United States Constitution requires States to afford one another

       sovereign immunity from private suits brought in other states, this privilege can be

       explicitly waived through a sue and be sued clause. See Hyatt III, 139 S. Ct. at 1492

       (2019); Thacker, 139 S. Ct. at 1440 (2019). When Troy University entered North

       Carolina and conducted business in North Carolina, while knowing it was subject to

       the North Carolina Nonprofit Corporation Act and its sue and be sued clause, it

       explicitly waived its sovereign immunity. See N.C.G.S. § 55A-3-02. Additionally, by

       requesting and receiving a certificate of authority to do business in North Carolina,

       Troy University consented to be treated like “a domestic corporation of like character”

       and therefore to be sued in North Carolina. Id. § 55A-15-05; see City of Chattanooga,

       264 U.S. at 480. Accordingly, concluding that the doctrine of sovereign immunity does

       not bar Mr. Farmer’s suit against these defendants, we reverse the Court of Appeals

       decision and remand this case to that court for further proceedings consistent with

       this opinion.
                FARMER V. TROY UNIV.

                    2022-NCSC-107

                  Opinion of the Court



REVERSED AND REMANDED.
             Justice BERGER concurring.


¶ 26         The founding fathers understood that state sovereign immunity was not

       absolute. In Federalist 81, Alexander Hamilton stated that “[i]t is inherent in the

       nature of sovereignty, not to be amendable to the suit of an individual without its

       consent.” The Federalist No. 81 at 422 (Alexander Hamilton) (Gideon ed. 2001). The

       distinction between a governmental function and a commercial function plays an

       important role in clarifying the extent of Troy University’s consent to be sued in North

       Carolina. I concur in the result reached by the majority but write separately because

       I would have decided the case with greater emphasis on the proprietary actions by

       Troy University. See Georgia v. City of Chattanooga 264 U.S. 472, 44 S. Ct. 369, 68

       L. Ed. 796 (1924), and Thacker v. Tennessee Valley Authority 139 S. Ct. 1435, 203 L.

       Ed. 2d 668 (2019).

¶ 27         At the founding, “both Federalists and Antifederalists saw the lack of state

       suability in the courts of sister states as the beginning point of their arguments,” thus

       it was assumed that a state could not be haled into the court of another state without

       consent. Ann Woolhandler, Interstate Sovereign Immunity, 2006 Sup. Ct. Rev. 249,

       259; see also Franchise Tax Bd. v. Hyatt, 139 S. Ct. 1485, 1494, 203 L. Ed. 2d 768, 776

       (2019).   The adoption of the Eleventh Amendment displayed that the “the

       Constitution was understood, in light of its history and structure, to preserve the

       States’ traditional immunity from private suits.” Hyatt, 139 S. Ct. at 1496, 203 L.

       Ed. 2d at 778 (quoting Alden v. Maine, 527 U.S. 706, 724, 119 S. Ct. 2240, 2252, 144
                                       FARMER V. TROY UNIV.

                                           2022-NCSC-107

                                         Berger, J., concurring



       L. Ed. 2d 636 (1999)). However, state sovereign immunity may be waived by consent.

       Principality of Monaco v. Mississippi, 292 U.S. 313, 321, 54 S. Ct. 745, 747 (1934).

¶ 28         The U.S. Supreme Court held in Hyatt that “States retain their sovereign

       immunity from private suits brought in the courts of other States.” 139 S. Ct. at 1492,

       203 L. Ed. 2d at 774. Further, the Court concluded that “the Constitution assumes

       that the States retain their sovereign immunity except as otherwise provided[;] it also

       fundamentally adjusts the States’ relationship with each other and curtails their

       ability, as sovereigns, to decline to recognize each other’s immunity.” Id. at 1493, 203

       L. Ed. 2d at 775. In short, a nonconsenting state cannot be sued by a private party

       in the courts of a different state. See id. at 1490, 203 L. Ed. 2d at 772. Thus, for a

       suit against a state to be maintained in the forum of a sister state, there must be

       consent to be sued.

¶ 29         In Thacker, the United States Supreme Court addressed how far a waiver of

       sovereign immunity extends when that waiver is premised upon consent via a sue-

       and-be-sued clause in a statute. 139 S. Ct. at 1438–39, 203 L. Ed. 2d at 672–73.

       Thacker involved the Tennessee Valley Authority (TVA). Id. at 1438–39, 203 L. Ed.

       2d at 672–73. When Congress created the TVA by federal statute, it “decided . . . that

       the TVA could ‘sue and be sued in its corporate name.’ ” Id. at 1439, 203 L. Ed. 2d at

       673 (citing 16 U.S.C. § 831c(b)). To determine the extent of the sovereign immunity

       waiver, the Court looked to the distinctions between commercial and governmental
                                       FARMER V. TROY UNIV.

                                               2022-NCSC-107

                                         Berger, J., concurring



       functions, reasoning that “a suit challenging a commercial act will not ‘gravel[y]’—or,

       indeed, at all—interfere with the ‘governmental functions.’ ” Id. at 1442–44, 203 L.

       Ed. 2d at 677 (quoting Federal Housing Administration v. Burr, 309 U.S. 242, 245,

       60 S. Ct. 488, 84 L. Ed. 724 (1940)).

¶ 30         The Court concluded that “suits based on a public corporation’s commercial

       activity may proceed as they would against a private company; only suits challenging

       the entity’s governmental activity may run into an implied limit on its sue-and-be-

       sued clause.” Id. at 1443, 203 L. Ed. 2d at 677. In short, the Court decided that the

       statute subjected the TVA to suit challenging its commercial activities, putting the

       TVA “in the same position as a private corporation.” Id. at 1439, 203 L. Ed. 2d at

       672–73. The Court did not decide whether the TVA might still have immunity from

       suits involving its engagement in governmental activities. Id. at 1439, 203 L. Ed. 2d

       at 673. Thus, the role of commercial versus governmental functions defines the scope

       of the waiver of sovereign immunity.

¶ 31         Similarly, Georgia v. City of Chattanooga describes the State of Georgia’s

       engagement in commercial functions, and as such, City of Chattanooga is helpful in

       analyzing the case before us. In that case, the State of Georgia was engaged in

       proprietary activities related to construction of a railroad. 264 U.S. at 478, 44 S. Ct.

       at 369. In doing so, Georgia acquired land in the outskirts of the City of Chattanooga

       to locate a railroad yard. Id. at 478, 44 S. Ct. at 369. Tennessee sought to use its
                                      FARMER V. TROY UNIV.

                                           2022-NCSC-107

                                         Berger, J., concurring



       eminent domain power to condemn the land, and Georgia asserted that Tennessee

       could not interfere with its possession in the land because “Georgia ha[d] never

       consented to be sued in the courts of Tennessee.” Id. at 479, 44 S. Ct. at 370.

¶ 32         The U.S. Supreme Court determined that “[t]he sovereignty of Georgia was not

       extended into Tennessee. Its enterprise in Tennessee is a private undertaking. It

       occupies the same position there as does a private corporation authorized to own and

       operate a railroad, and, as to that property, it cannot claim sovereign privilege or

       immunity.” Id. at 481, 44 S. Ct. 369, 370 (emphases added). The Court stated that

       “[h]aving acquired land in another state for the purpose of using it in a private

       capacity, Georgia can claim no sovereign immunity or privilege in respect of its

       expropriation.” Id. at 479–80, 44 S. Ct. at 370 (emphasis added).

¶ 33         The Court also concluded that “[t]he terms on which Tennessee gave Georgia

       permission to acquire and use the land and Georgia’s acceptance amounted to consent

       that Georgia may be made a party to condemnation proceedings.” Id. at 480, 44 S.

       Ct. at 370. A Tennessee state statute provided that the State of Georgia would receive

       all the same “rights, privileges and immunities with the same restrictions” which are

       given to the Nashville & Chattanooga Company. Id. at 481, 44 S. Ct. at 370. In

       addition, a decision of the Court of Chancery Appeals of Tennessee determined that

       included “among the rights and restrictions [is] the right to sue and be sued,” and

       state sovereignty was not offended because the relief only applied to Georgia’s
                                       FARMER V. TROY UNIV.

                                            2022-NCSC-107

                                         Berger, J., concurring



       “contracts as to the operation of the union depot situated in the city of Chattanooga.”

       Id. at 482, 44 S. Ct. at 371 (quoting E. Tenn., Va. & Ga. Ry. V. Nashville, Chattanooga

       & St. Louis Ry., 51 S.W. 202 (Tenn. Ct. Ch. App. 1897)). The U.S Supreme Court

       found that the decision of the Tennessee appeals court bolstered the claim that

       Georgia consented to sue and be sued in Tennessee with respect to its railroad

       property. Id. at 482, 44 S. Ct. at 371.

¶ 34         The Court focused on the “private” and “proprietary” rights of Georgia when it

       entered Tennessee to do business and rejected Georgia’s contention that it was

       entitled to sovereign immunity in its commercial activities. Id. at 480–81, 44 S. Ct.

       at 370.

¶ 35         Both Thacker and City of Chattanooga support the conclusion that when a

       state engages in a proprietary function in another state and consents by agreement

       to the sister state’s terms of doing business, it consents to suit and waives its

       sovereign immunity for those commercial activities. It follows that a state which

       engages in private enterprise activity and consents to the sister state’s terms of doing

       business, should be treated like a similarly situated private corporation for its

       commercial activities while retaining immunity for its governmental functions.

¶ 36         Here, Alabama did not and has not waived all sovereign immunity in North

       Carolina. But as to its business activities in North Carolina related to the operation

       of Troy University for marketing and recruiting, Alabama has waived sovereign
                                         FARMER V. TROY UNIV.

                                             2022-NCSC-107

                                           Berger, J., concurring



       immunity.

¶ 37          Troy University sought and obtained a certificate of authority under the North

       Carolina Nonprofit Corporation Act, rented a building, and hired staff in order to

       conduct business in North Carolina.          Troy University subsequently engaged in

       marketing and recruiting activities in North Carolina to encourage potential students

       to pay fees and attend online courses. Troy University chose to engage in a “private

       undertaking” in a sister state.

¶ 38          To operate in the State of North Carolina, Troy University had to apply for and

       be granted a certificate of authority to conduct its business activities. The North

       Carolina Nonprofit Corporation Act provides that a foreign corporation operating

       with a valid certificate of authority to conduct affairs in North Carolina “has the same

       but no greater rights and the same but no greater privileges as, and is subject to the

       same duties, restrictions, penalties, and liabilities now or later imposed on, a

       domestic corporation of like character.” N.C.G.S. § 55A-15-05(b) (2021). Similar in

       effect to the statute in City of Chattanooga, this statute declares that Troy University,

       as a foreign, nonprofit corporation within North Carolina, will receive the same

       rights, privileges, duties, restrictions, penalties, and liabilities as a similarly situated

       private corporation. Among the general powers afforded to nonprofit corporations

       within North Carolina is the power “[t]o sue and be sued.” N.C.G.S. § 55A-3-02(a).

¶ 39          Having affirmatively acted to obtain the benefit of conducting business in
                                FARMER V. TROY UNIV.

                                    2022-NCSC-107

                                  Berger, J., concurring



North Carolina, and operating pursuant to the North Carolina Nonprofit Corporation

Act, Troy University has consented to suit in this state for its commercial activities.

Alabama has thus waived sovereign immunity related to the commercial activities of

Troy University.
              Justice BARRINGER dissenting.


¶ 40          At issue in this case is whether a private party can sue a public university of

       the State of Alabama in the courts of this State without Alabama’s consent. The

       pivotal question before us is what does our Federal Constitution say about the

       sovereign immunity of a state when sued in a sister state. The United States Supreme

       Court has spoken. Nonetheless, this Court misunderstands the extent of the holding

       in Franchise Tax Board of California v. Hyatt (Hyatt III), 139 S. Ct. 1485 (2019), thus

       rendering a misguided departure from the United States Constitution, as well as our

       own precedent. Alabama’s constitution explicitly states that Alabama cannot be sued.

       Ala. Const. art. I, § 14. And further, Alabama has not consented to be haled into court

       in this State. I respectfully dissent.

                                         I.     Background

¶ 41          Troy University is a public university in the State of Alabama with its main

       campus located in Troy, Alabama. Troy University is organized and exists under the

       laws of the State of Alabama. Ala. Code § 16-56-1 (2022). Plaintiff was employed by

       Troy University, although his office was in Cumberland County, North Carolina. Troy

       University hired plaintiff to travel “throughout the southeastern United States to

       recruit students.”

¶ 42          Plaintiff was allegedly harassed by other employees of Troy University at its

       Cumberland County office. After plaintiff reported the harassment “to the

       appropriate officials at Troy University,” he was allegedly suspended and then fired

       in retaliation. Plaintiff sued Troy University solely seeking monetary damages in
                                            FARMER V. TROY UNIV.

                                                2022-NCSC-107

                                            Barringer, J., dissenting



       Superior Court, Cumberland County, alleging (1) wrongful discharge from

       employment in violation of public policy, (2) intentional infliction of mental and

       emotional distress, (3) tortious interference with contractual rights, (4) negligent

       retention and/or supervision of an employee, and (5) a state constitutional claim

       under Article I, Section 19.

¶ 43          Troy University filed a motion to dismiss under Rules 12(b)(2) and 12(b)(6)

       arguing that, under the recent Supreme Court of the United States decision in

       Franchise Tax Board of California v. Hyatt (Hyatt III), 139 S. Ct. 1485 (2019), Troy

       University, as a public education institution of the State of Alabama, was immune

       from suit based on sovereign immunity. The trial court agreed and allowed the

       motion. After plaintiff appealed, the Court of Appeals affirmed the trial court’s

       dismissal of plaintiff’s claims. Farmer v. Troy Univ., 276 N.C. App. 53, 2021-NCCOA-

       36, ¶ 1.

                                      II.    Standard of Review

¶ 44          “Our review of the grant of a motion to dismiss under Rule 12(b)(6) of the North

       Carolina Rules of Civil Procedure is de novo.” Bridges v. Parrish, 366 N.C. 539, 541

       (2013). In reviewing a motion to dismiss, this Court considers “whether the

       allegations of the complaint, if treated as true, are sufficient to state a claim upon

       which relief can be granted under some legal theory.” Id. (quoting Coley v. State, 360

       N.C. 493, 494 (2006)). “Questions of statutory interpretation are questions of law and
                                       FARMER V. TROY UNIV.

                                            2022-NCSC-107

                                        Barringer, J., dissenting



       are reviewed de novo.” In re D.S., 364 N.C. 184, 187 (2010). “We review constitutional

       issues de novo.” State v. Whittington, 367 N.C. 186, 190 (2014) (italics omitted).

                                        III.    Analysis

¶ 45         The Constitution of Alabama states “[t]hat the State of Alabama shall never

       be made a defendant in any court of law or equity.” Ala. Const. art. I, § 14. Unlike

       other states which establish sovereign immunity by statute or common law,

       Alabama’s sovereign immunity is enshrined in its constitution. Ala. Const. art. I, § 14.

       “This immunity extends to [Alabama’s] institutions of higher learning.” Taylor v. Troy

       State Univ., 437 So. 2d 472, 474 (Ala. 1983) (citations omitted). In this case, Troy

       University is a public education institution of the State of Alabama. Ala. Code § 16-

       56-1. Yet plaintiff argues that either Hyatt III does not apply to Alabama in this

       instance or that Alabama consented to be sued in North Carolina. Neither contention

       is persuasive.

       A. Hyatt III controls the outcome of this case.

¶ 46         In Hyatt III, the Supreme Court of the United States held that a State may not

       “be sued by a private party without its consent in the courts of a different State.” 139

       S. Ct. at 1490. Similar to this case, Hyatt sued the Franchise Tax Board of California

       in Nevada state court for intentional torts he alleges the agency committed during an

       audit. Id. at 1490–91; see also Franchise Tax Bd. of California v. Hyatt (Hyatt I), 538

       U.S. 488, 491 (2003). The trial court initially entered a judgment awarding Hyatt over
                                        FARMER V. TROY UNIV.

                                             2022-NCSC-107

                                         Barringer, J., dissenting



       $490 million. Hyatt III, 139 S. Ct. at 1491. However, this judgment was eventually

       overturned based on California’s sovereign immunity. Id. at 1499.

¶ 47          The facts of Hyatt III are clearly analogous to the present case. Both

       defendants, Franchise Tax Board of California and Troy University, claimed

       sovereign immunity in causes of actions arising from alleged intentional torts. Id. at

       1491. Hyatt moved from California to Nevada in 1991, thereafter claiming Nevada as

       his primary residence on his 1991 and 1992 tax returns. Id. at 1490. In 1993, the

       Franchise Tax Board of California “launched an audit to determine whether Hyatt

       underpaid his 1991 and 1992 state income taxes by misrepresenting his residency.”

       Id. at 1490–91. This investigation led to Hyatt’s intentional tort claims. Id.

¶ 48          Also significant, Hyatt III explicitly overruled Nevada v. Hall. Id. at 1490

       (“We . . . overrule our decision . . . in Nevada v. Hall.”) (citation omitted). The facts in

       Hall are similar to those presented by this case. The respondents in Hall were

       California residents who brought a tort claim in California after they suffered severe

       injuries in an automobile collision in that state. The other driver was a University of

       Nevada employee. Hall, 440 U.S. 410, 411 (1979). Before the California state courts

       and ultimately the Supreme Court of the United States, Nevada argued that the Full

       Faith and Credit Clause of the United States Constitution mandated that California

       recognize the Nevada statute governing Nevada’s sovereign immunity in tort actions.

       Id. at 412–14. Nevada’s statute governing sovereign immunity limited “any award in
                                       FARMER V. TROY UNIV.

                                               2022-NCSC-107

                                        Barringer, J., dissenting



       a tort action against the State pursuant to its statutory waiver of sovereign

       immunity” to a maximum of $25,000. Id. at 412. The Supreme Court rejected

       Nevada’s argument, holding that when sovereign immunity or statutory limitations

       on waivers of sovereign immunity are “obnoxious to [ ] statutorily based policies of

       jurisdiction,” a State is not required to recognize another State’s sovereign immunity

       or limitations on waiver. Id. at 424.

¶ 49         The Supreme Court overruled “this erroneous precedent” in Hyatt III. 139 S.

       Ct. at 1492. Hyatt III reasoned that “Hall is contrary to our constitutional design and

       the understanding of sovereign immunity shared by the States that ratified the

       Constitution.” Id. In reaching its conclusion, the Supreme Court performed an

       historical analysis of sovereign immunity and determined that “[t]he Constitution

       does not merely allow States to afford each other immunity as a matter of comity; it

       embeds interstate sovereign immunity within the constitutional design.” Id. at 1497.

       In other words, whether to apply sovereign immunity is not a choice based on public

       policy. It is a constitutional mandate.

¶ 50         Just as “Hall is irreconcilable with our constitutional structure,” id. at 1499,

       so too is this Court’s application of sovereign immunity. In the instant case, we have

       claims similar to those in Hall. The plaintiffs in Hall sued the University of Nevada

       after one of its employees tortiously “drove across the dividing strip and collided head-

       on with the plaintiffs’ vehicle.” Brief for Respondents, Hall, 440 U.S. 410 (No. 77-
                                       FARMER V. TROY UNIV.

                                            2022-NCSC-107

                                        Barringer, J., dissenting



       1337), 1978 WL 206995 (U.S.), at *4. The employee was conducting business in

       California, “pick[ing] up some television parts.” Id. Similarly, plaintiff here is suing

       Alabama for the tortious actions of employees of a public university allegedly

       conducting business in North Carolina.

¶ 51         The Court here is making the same analytical mistake made in Hall that the

       Supreme Court rejected. Rather than being based on the weight of public policy, see

       Hall, 440 U.S. at 425–27, sovereign immunity applies because of “our constitutional

       structure and . . . the historical evidence showing a widespread preratification

       understanding that States retained immunity from private suits, both in their own

       courts and in other courts,” Hyatt III, 139 S. Ct. at 1499.

¶ 52         Hyatt III controls the outcome of this case. Id. at 1492 (“States retain their

       sovereign immunity from private suits brought in the courts of other States.”).

       Alabama’s sovereign immunity is enshrined in its constitution. Ala. Const. art. I, § 14

       (“[T]he State of Alabama shall never be made a defendant in any court of law or

       equity.”). Accordingly, Alabama carries its sovereign immunity into the courts of

       North Carolina.

¶ 53         Hyatt III grounded its reasoning in the “historical understanding of state

       immunity.” Id. at 1498. According to Hyatt III, “at the time of the founding, it was

       well settled that States were immune under both the common law and the law of

       nations.” Id. at 1494; see also id. at 1499 (“[T]he historical evidence show[s] a
                                         FARMER V. TROY UNIV.

                                              2022-NCSC-107

                                          Barringer, J., dissenting



       widespread preratification understanding that States retained immunity from

       private suits, both in their own courts and in other courts.”).

¶ 54          A review of the founders’ understanding of sovereign immunity anchors it not

       in interstate commerce, but rather in the ability of private citizens to recover money

       from a State’s treasury. As Hamilton wrote in Federalist 81:

                     The contracts between a nation and individuals are only
                     binding on the conscience of the sovereign, and have no
                     pretensions to a compulsive force. They confer no right of
                     action independent of the sovereign will. To what purpose
                     would it be to authorize suits against states for the debts
                     they owe? How could recoveries be enforced? It is evident
                     that it could not be done without waging war against the
                     contracting state; and to ascribe to the federal courts, by
                     mere implication, and in destruction of a pre-existing right
                     of the state governments, a power which would involve
                     such a consequence, would be altogether forced and
                     unwarrantable.

       The Federalist No. 81, at 318–19 (Alexander Hamilton) (J. & A. McLean ed., 1788).

       Similarly, in his now favorably cited1 dissent in Chisholm v. Georgia, 2 U.S. (2 Dall.)

       419 (1793), Justice Iredell reviewed the status of sovereign immunity under the

       common law at the time of the founding and wrote “there is no doubt that neither in

       the State now in question, nor in any other in the Union, any particular Legislative



              1 See, e.g., Alden v. Maine, 527 U.S. 706, 715–16, 720, 727 (1999); Hans v. Louisiana,
       134 U.S. 1, 14 (1890) (“[L]ooking at the subject as Hamilton did, and as Mr. Justice Iredell
       did, in the light of history and experience and the established order of things, the views of
       [Hamilton and Iredell] were clearly right,—as the people of the United States in their
       sovereign capacity subsequently decided.”).
                                       FARMER V. TROY UNIV.

                                            2022-NCSC-107

                                        Barringer, J., dissenting



       mode, authorizing a compulsory suit for the recovery of money against a State, was

       in being either when the Constitution was adopted, or at the time the judicial act was

       passed.” Id. at 434–35 (Iredell, J., dissenting). Although the Court here properly

       acknowledges that Alabama cannot be haled into a North Carolina court without its

       consent, they do so without fully understanding the extent of the holding in Hyatt III.

       Additionally, this Court improperly held that Alabama waived its sovereign

       immunity.

       B. Alabama did not waive its sovereign immunity.

          1. Alabama’s Constitution prohibits waiver.

¶ 55         As an initial matter, the mere fact that Alabama was doing business in North

       Carolina does not cause waiver of its immunity under Hyatt III. As noted above, Hyatt

       III overruled Nevada v. Hall, 440 U.S. 410 (1979). See Hyatt III, 139 S. Ct. at 1490,

       1492 (“States retain their sovereign immunity from private suits brought in the

       courts of other States.”). Alabama’s Constitution expressly provides “[t]hat the State

       of Alabama shall never be made a defendant in any court of law or equity.” Ala. Const.

       art. I, § 14. Since there is no clear indication that Alabama has consented to be haled

       into North Carolina’s courts, this Court violates the Constitution of the United States

       by subjecting Alabama to its jurisdiction.

          2. North Carolina law strictly construes waiver.

¶ 56         Furthermore, under North Carolina law, when a statute grants a State entity
                                 FARMER V. TROY UNIV.

                                      2022-NCSC-107

                                  Barringer, J., dissenting



the power to “sue and be sued” that power “standing alone, does not necessarily act

as a waiver of immunity.” Evans ex rel. Horton v. Hous. Auth. of Raleigh, 359 N.C.

50, 56 (2004); accord College Sav. Bank v. Florida Prepaid Postsecondary Educ.

Expense Bd., 527 U.S. 666, 676 (1999) (“[A] state does not . . . consent to suit in federal

court merely by stating its intention to ‘sue and be sued.’ ”). This interpretation is

predicated on the principle that “[w]aiver of sovereign immunity may not be lightly

inferred and State statutes waiving this immunity, being in derogation of the

sovereign right to immunity, must be strictly construed.” Guthrie v. N.C. State Ports

Auth., 307 N.C. 522, 537–38 (1983); see also Orange County v. Heath, 282 N.C. 292,

296 (1972) (“The concept of sovereign immunity is so firmly established that it should

not and cannot be waived by indirection or by procedural rule. Any such change

should be by plain, unmistakable mandate of the lawmaking body.”); accord Petty v.

Tenn.-Mo. Bridge Comm’n, 359 U.S. 275, 276 (1959) (“The conclusion that there has

been a waiver of immunity will not be lightly inferred.”). Accordingly, by “strictly

construing” statutes passed by the General Assembly enabling a sovereign entity to

“sue and be sued” and refusing to “lightly infer” a waiver of immunity, North Carolina

courts have repeatedly held that such language alone does not waive a sovereign

entity’s immunity. Evans ex rel. Horton, 359 N.C. at 56–57; Guthrie, 307 N.C. at 537–

38; Jones v. Pitt Cnty. Mem’l Hosp., Inc., 104 N.C. App. 613, 616–17 (1991); Truesdale

v. Univ. of N.C., 91 N.C. App. 186, 192 (1988), overruled in part on other grounds by
                                       FARMER V. TROY UNIV.

                                            2022-NCSC-107

                                        Barringer, J., dissenting



       Corum v. Univ. of N.C., 330 N.C. 761, 771 n.2 (1992). Plaintiff points to no North

       Carolina cases holding otherwise.

¶ 57         Plaintiff argues that Georgia v. City of Chattanooga, an eminent domain case,

       should control the sovereign immunity analysis in this case. 264 U.S. 472 (1924).

       However, City of Chattanooga, decided long before Hyatt III, addresses property

       issues, not an intentional tort action seeking money from a state’s treasury, as in the

       present case. See id. at 478–80. Also, by my reading of Hyatt III, the Supreme Court

       did not address the distinction between commercial and governmental activity.

       However, this door may have been left open by the Supreme Court.

¶ 58         Likewise, Thacker v. Tennessee Valley Authority is also distinguishable. 139 S.

       Ct. 1435 (2019). Thacker interpreted the United States Code to determine whether

       Congress, by statute, waived sovereign immunity when it established the Tennessee

       Valley Authority. Id. at 1438. In Thacker, the Court analyzed how federal law, not

       state law, views a statutory sue and be sued clause. Id. at 1438–39. Additionally, the

       Tennessee Valley Authority is a federally created agency, not a sovereign state. Id.

       at 1438; 16 U.S.C. § 831.

¶ 59         It is fundamental to our federal system that “[i]n the interpretation of the

       Constitution of the United States, the Supreme Court of the United States is the final

       arbiter,” and “any provision of the Constitution or statutes of North Carolina in

       conflict therewith must be deemed invalid.” Constantian v. Anson County, 244 N.C.
                                        FARMER V. TROY UNIV.

                                              2022-NCSC-107

                                         Barringer, J., dissenting



       221, 229 (1956); see also U.S. Const. arts. III, VI. Alabama’s immunity from suit is

       predicated on the United States Constitution. Hyatt III, 139 S. Ct. at 1498.

       (“Interstate sovereign immunity is . . . integral to the structure of the Constitution.”).

¶ 60         As a result, this Court cannot unilaterally impose a waiver of sovereign

       immunity on Alabama. Rather, Alabama must consent to be haled into North

       Carolina courts. While North Carolina’s sovereign immunity from suits in this State

       may be judge-made law, Corum, 330 N.C. at 786, according to Hyatt III, Alabama’s

       immunity from suit in this State is based on the United States Constitution itself.

                                        IV.    Conclusion

¶ 61         The United States Supreme Court has held that the United States

       Constitution renders Alabama immune from suits by private parties in this State

       unless Alabama consents to waive its immunity. Hyatt III, 139 S. Ct. at 1490. Plaintiff

       has presented no persuasive arguments that this case somehow escapes that rule.

       Moreover, there is no clear indication that Alabama has waived its immunity.

       Therefore, to hold that Alabama has waived its immunity, through reasoning that is

       attenuated at best and certainly does not constitute a “plain, unmistakable mandate

       of the lawmaking body,” Heath, 282 N.C. at 296, violates both the United States

       Constitution and North Carolina’s own standard for waiver of sovereign immunity.

       Accordingly, I respectfully dissent.

             Chief Justice NEWBY joins in this dissenting opinion.